Case 2:19-cv-13367-LVP-DRG ECF No. 19 filed 07/22/20        PageID.107    Page 1 of 13




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JAD ABED ABBAS

             Plaintiff,
                                                     Civil Case No. 19-13367
v.                                                   Honorable Linda V. Parker

MEGAN J. BRENNAN,
POSTMASTER GENERAL,
UNITED STATES POSTAL
SERVICE,

          Defendant.
________________________________________/

      OPINION AND ORDER GRANTING DEFENDANT’S MOTION TO
     DISMISS PLAINTIFF’S COMPLAINT AND DENYING PLAINTIFF’S
                            “MOTION”

       This is an action brought pursuant to Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e-2(a) (“Title VII”). Plaintiff Jad Abed Abbas1 claims that

he was wrongfully terminated from his position with the United States Postal

Service based on his religion, national origin, and perceived sexual orientation.

Defendant is Megan J. Brennan, Postmaster General for the United States Postal

Service. Presently before the Court is Defendant’s Motion to Dismiss Plaintiff’s


1
 At some point in time, Plaintiff appears to have changed his name to Jad Abed
Abbas from George H. Omar. The Equal Employment Opportunity Commission
documents Plaintiff attached to his Complaint are addressed to George Omar (see
ECF No. 1 at Pg ID 13-14), as are the documents attached to Defendant’s motion
to dismiss. (See ECF Nos. 7-1 to 7-6).
                                          1
Case 2:19-cv-13367-LVP-DRG ECF No. 19 filed 07/22/20          PageID.108    Page 2 of 13




Complaint on the basis that Plaintiff did not exhaust all administrative remedies.

For the following reasons, the Court is granting Defendant’s motion.

I.    Standard for Motion to Dismiss

      A motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure tests the legal sufficiency of the complaint. RMI Titanium Co. v.

Westinghouse Elec. Corp., 78 F.3d 1125, 1134 (6th Cir. 1996). Under Federal

Rule of Civil Procedure 8(a)(2), a pleading must contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” To survive a

motion to dismiss, a complaint need not contain “detailed factual allegations,” but

it must contain more than “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action . . ..” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). A complaint does not “suffice if it tenders ‘naked assertions’ devoid

of ‘further factual enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 557).

      As the Supreme Court provided in Iqbal and Twombly, “[t]o survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly,

550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The

                                           2
Case 2:19-cv-13367-LVP-DRG ECF No. 19 filed 07/22/20         PageID.109    Page 3 of 13




plausibility standard “does not impose a probability requirement at the pleading

stage; it simply calls for enough facts to raise a reasonable expectation that

discovery will reveal evidence of illegal [conduct].” Twombly, 550 U.S. at 556.

      In deciding whether the plaintiff has set forth a “plausible” claim, the court

must accept the factual allegations in the complaint as true. Erickson v. Pardus,

551 U.S. 89, 94 (2007). This presumption is not applicable to legal conclusions,

however. Iqbal, 556 U.S. at 668. Therefore, “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

(citing Twombly, 550 U.S. at 555).

      Ordinarily, the court may not consider matters outside the pleadings when

deciding a Rule 12(b)(6) motion to dismiss. Weiner v. Klais & Co., Inc., 108 F.3d

86, 88 (6th Cir. 1997) (citing Hammond v. Baldwin, 866 F.2d 172, 175 (6th Cir.

1989)). A court that considers such matters must first convert the motion to

dismiss to one for summary judgment. See Fed. R. Civ. P 12(d). However,

“[w]hen a court is presented with a Rule 12(b)(6) motion, it may consider the

[c]omplaint and any exhibits attached thereto, public records, items appearing in

the record of the case and exhibits attached to [the] defendant’s motion to dismiss,

so long as they are referred to in the [c]omplaint and are central to the claims

contained therein.” Bassett v. Nat’l Collegiate Athletic Ass’n, 528 F.3d 426, 430

(6th Cir. 2008).

                                          3
Case 2:19-cv-13367-LVP-DRG ECF No. 19 filed 07/22/20        PageID.110    Page 4 of 13




II.   Factual and Procedural Background

      Plaintiff worked for the United States Postal Service as a postal carrier from

2001 until March 2014. (Compl., ECF No. 1 at Pg ID 6.) Prior to his termination,

Plaintiff claimed that he was harassed multiple times at work due to his race,

religion, and perceived sexual orientation. (Id.)

      In 2005, Plaintiff filed an internal complaint against his supervisors with the

postmaster. (Id. at Pg ID 7) In 2010, Plaintiff sent another complaint to a different

postmaster concerning the harassment he was receiving from his supervisors and

received no response. (Id.) In November 2013, Plaintiff filed another complaint

against his supervisors with the postmaster, and still received no response. (Id.) In

February 2014, Plaintiff received a letter to report for a “Fitness for Duty” exam.

(Id. at Pg ID 8.) Plaintiff failed to report to this exam and was subsequently fired

from his position in March 2014. (Id.)

      Following his termination, Plaintiff retained counsel and, on July 11, 2014,

filed a complaint with the Equal Employment Opportunity Commission (“EEOC”).

(Id.) An administrative judge held a hearing concerning this complaint in October

2016. (Def.’s Mot. Ex. 2 at 1, ECF No. 7-3 at Pg ID 52) 2. On March 1, 2017, the



2
 As Plaintiff refers to his EEOC filing and the administrative judge’s decision in
his Complaint, the Court may consider the EEOC documents attached to
Defendant’s motion. See Rondigo, LLC v. Twp. of Richmond, 641 F.3d 673, 680-
81 (6th Cir. 2011).
                                          4
Case 2:19-cv-13367-LVP-DRG ECF No. 19 filed 07/22/20          PageID.111    Page 5 of 13




administrative judge found that Plaintiff “…had not established race, religion, or

national origin discrimination but that [Plaintiff] had established retaliation for

reporting sexual harassment.” (Def.’s Mot. Ex. 1, ECF No. 7-2.) The

administrative judge further found that the agency was entitled to excuse Plaintiff

from his position after Plaintiff failed to report for the fitness for duty examination.

(Id.) The administrative judge ordered the agency to pay Plaintiff $5,000 in non-

pecuniary compensatory damages and instructed it to conduct an investigation into

Plaintiff’s claim for pecuniary damages. (Def.’s Mot. Ex. 5 at 2, ECF 7-6 at Pg ID

67.)

       On March 7, 2017, Plaintiff and his counsel were each sent a Notice of Final

Action by certified mail. (Def.’s Mot., Ex. 2, ECF No. 7-3.) The notice indicated

that the agency would be implementing the administrative judge’s decision and

informed Plaintiff and his counsel that: (1) Plaintiff could appeal to the EEOC

Office of Federal Operations (“OFO”) within thirty (30) calendar days of receipt of

the decision; or (2) Plaintiff could file a civil action in the appropriate United

States District Court within ninety (90) calendar days of receipt of the decision.

(Id. at 2, Pg ID 53.) Plaintiff and his Counsel were re-mailed the notice via

certified mail on March 23, 2017, as each of their addresses had recently changed.

(Def.’s Mot. Ex. 3 at 1-2, ECF No. 7-4 at Pg ID 55-56.) Plaintiff and his attorney

received the notices on March 25 and 27, 2017, respectively. (Id.)

                                           5
Case 2:19-cv-13367-LVP-DRG ECF No. 19 filed 07/22/20          PageID.112    Page 6 of 13




        Plaintiff took no action. (Id.) A Notice of Final Decision was issued on

June 12, 2017, informing Plaintiff that due to his lack of response to the first

notice, his right to seek pecuniary damages was revoked. (Id.) The notice

informed Plaintiff of his right to file a civil action within 90 days of the decision.

(Id. at 3, Pg ID 57.) This notice also was sent to Plaintiff and his counsel via

certified mail on June 12, 2017. (Id. at 4, Pg ID 58.) Plaintiff took no action in

response to this notice either.

        However, on October 30, 2017, Plaintiff filed an appeal with the EEOC

OFO. (Def.’s Mot. Ex. 4 at 1, ECF No. 7-5 at Pg ID 59.) This appeal was

untimely, as it was filed 221 days after Plaintiff received the notice of final action,

and 140 days after Plaintiff was issued the final decision order. In his appeal,

Plaintiff claimed that he received the Notice of Final Decision on August 11, 2017.

(Id.) Even if Plaintiff received this order only at this late date, he was required to

file his appeal no later than September 10, 2017 for it to be considered timely.

(Id.)

        On February 27, 2019, the OFO dismissed Plaintiff’s appeal because of its

untimeliness. (Id.) The OFO found that Plaintiff had been on notice as to the

amount of time he had to assert a timely appeal. (Id. at 3, Pg ID 61) Therefore,

because Plaintiff did not file his appeal within the 30-day time frame, the OFO

found that Plaintiff could not appeal the EEOC’s decision. (Id.) Further, the OFO

                                           6
Case 2:19-cv-13367-LVP-DRG ECF No. 19 filed 07/22/20        PageID.113    Page 7 of 13




found that Plaintiff had not asserted an adequate excuse for an extension of time to

file his appeal. (Id.)

      Plaintiff then filed a timely request for reconsideration of the OFO’s

Dismissal of Appeal. (Def.’s Mot., Ex. 5, ECF No. 7-6.) On August 14, 2019, the

EEOC OFO denied Plaintiff’s request for reconsideration, again citing the

Plaintiff’s untimely appeal of the original OFO decision. (Id.) The EEOC OFO

stated that Plaintiff had not demonstrated that the decision by the appellate

commission was based on an erroneous interpretation of the facts. (Id.) Further,

because Plaintiff acknowledged that his first appeal was untimely and gave no

further explanation to excuse his untimeliness, the OFO concluded the complaint

had to be dismissed. (Id.)

      On November 14, 2019, Plaintiff filed his Complaint in federal court. On

January 6, 2020, Defendant filed her Motion to Dismiss. (ECF No. 7.) Plaintiff

failed to timely respond to Defendant’s motion. Therefore, on January 31, 2020,

this Court ordered Plaintiff to show cause in writing within fourteen days as to why

Defendant’s motion should not be granted. (ECF No. 11.)

      On February 6, 2020, Plaintiff responded to the show cause order and

claimed that he did not receive Defendant’s Motion to Dismiss. (ECF No. 12.)

Plaintiff was then granted additional time to respond to Defendant’s motion. On

March 2, 2020, Plaintiff filed a “Brief in Support of a Hearing” in which he failed

                                          7
Case 2:19-cv-13367-LVP-DRG ECF No. 19 filed 07/22/20        PageID.114    Page 8 of 13




to respond to Defendant’s arguments, but instead challenged the credibility of

Defendant’s counsel. (ECF No. 18.) Plaintiff’s filing was docketed as a motion.

III.   Defendant’s Argument

       In her Motion to dismiss, Defendant asserts that Plaintiff cannot state a claim

for relief since he failed to exhaust his administrative remedies. Defendant further

contends that Plaintiff cannot meet his burden of demonstrating that he was

entitled to equitable tolling of the 30-day OFO appeal deadline. (Id. at ¶ 44.) As

indicated above, Plaintiff does not address Defendant’s arguments in the “motion”

he filed in response.

IV.    Analysis

       A. Timely Exhaustion of Administrative Remedies

       Complainants asserting an employment discrimination claim under Title VII

are required to exhaust all administrative remedies before they are able to sue. See

Lockett v. Potter, 259 F. App’x 784, 786 (6th Cir. 2008) (citing McFarland v.

Henderson, 307 F.3d 402, 406 (6th Cir. 2002)). As the court in Lockett laid out:

       Administrative exhaustion requirements for federal employees include:
       consultation with an EEO counselor within forty-five days of the allegedly
       discriminatory incident, 29 C.F.R. § 1614.105(a)(1); filing an individual
       complaint of discrimination with the allegedly discriminatory agency, 29
       C.F.R. § 1614.106(a); and receipt of a final agency decision, 29 C.F.R. §
       1614.110(a). The employee may file a discretionary appeal of an agency’s
       final action to the Equal Employment Opportunity Commission (“EEOC”)
       within thirty days of final agency action. 29 C.F.R. § 1614.402(a). Within
       ninety days of receiving notice of the final agency action or the EEOC
       decision, or within 180 days of filing the initial complaint with the agency or
                                          8
Case 2:19-cv-13367-LVP-DRG ECF No. 19 filed 07/22/20        PageID.115    Page 9 of 13




      the appeal with the EEOC, the employee can file civil suit in a U.S. District
      Court. 29 C.F.R. § 1614.407(a)–(d).

Lockett, 259 F. App’x at 786.

      A complainant must file an action within the time frame allotted for the

action to be considered by the Commission. The time period for a complainant to

file an action in federal court begins to run when the complainant or complainant’s

lawyer receives the notice of final decision from the EEOC OFO. Irwin v. Dep’t of

Veterans Affairs, 498 U.S. 89, 92 (1990) (citing Link v. Wabash R. Co., 370 U.S.

626, 634 (1962) (quoting Smith v. Ayeri 101 U.S. 320, 326 (1880))).

      The complainant, here Plaintiff, must have followed the timeline stated

above to have properly exhausted his administrative remedies. Failure to exhaust

administrative remedies in a timely manner is an affirmative defense. Lockett, 259

F. App’x at 786. As an affirmative defense, Defendant bears the burden of

pleading and proving Plaintiff’s failure to satisfy the exhaustion requirements. Id.

(citing Williams v. Runyon, 130 F.3d 568, 573 (3d Cir. 1997); Bowden v. United

States, 106 F.3d 433, 437 (D.C.Cir. 1997)).

      Defendant asserts that Plaintiff failed to file his EEOC appeal within the

timeframe required by 29 C.F.R. § 1614.402. The record reflects that Plaintiff in

fact did not file his appeal within 30 days of receiving the Notice of Final Action

or Notice of Final Decision. Plaintiff’s timely filing of his federal court complaint

did not cure the untimeliness of his administrative appeal. Jenkins v. Porter, 271
                                          9
Case 2:19-cv-13367-LVP-DRG ECF No. 19 filed 07/22/20         PageID.116     Page 10 of 13




 F. Supp. 2d 557, 563 (S.D.N.Y. 2003); see also Dobbins v. Lew, No. 14 CV 253,

 2014 WL 7048963 (N.D. Ohio Dec. 11, 2014) (“filing the suit within 90 days

 cannot cure the untimeliness of the original appeal”); Kilgore v. Brennan, No. 16-

 2102-STA-dkv, 2016 WL 11479288 (W.D. Tenn. July 18, 2016) (same).

       Supreme Court and Sixth Circuit precedent establish that it is necessary to

 exhaust all administrative remedies prior to pursuing claims for relief under Title

 VII. Jenkins, 271 F. Supp. 2d at 563; see also Zipes v. Transworld Airlines, Inc.,

 455 U.S. 385, 393 (1982); Mitchell v. Chapman, 343 F.3d 811, 819-820 (6th Cir.

 2003), cert. denied, 542 U.S. 937 (2004). Failing to appeal to the correct authority

 within the timeframe permitted is considered a failure to properly exhaust the

 administrative process. Dobbins, 2014 WL 7048963, at *3. As a result, Plaintiff’s

 present action is barred due to failure to exhaust the available administrative

 remedies, unless he is entitled to equitable tolling.

       B. Equitable Tolling

       Defendant argues that Plaintiff is not entitled to equitable tolling of the

 appeal deadline. The Supreme Court has determined that the timely filing

 requirement of an EEOC claim is “subject to waiver, estoppel, and equitable

 tolling.” Lockett 259 F. App’x at 786 (quoting Zipes, 455 U.S. at 393); see also

 Mitchell, 343 F.3d at 820.




                                            10
Case 2:19-cv-13367-LVP-DRG ECF No. 19 filed 07/22/20         PageID.117       Page 11 of 13




       In Irwin, the Supreme Court determined that the federal standard for

 extending relief to a complainant based on equitable tolling includes, “where the

 claimant has actively pursued his judicial remedies by filing a defective pleading

 during the statutory period, or where the complainant has been induced or tricked

 by his adversary’s misconduct into allowing the filing deadline to pass.” Irwin,

 498 U.S. at 96. The Court also stated that, “[it has] generally been much less

 forgiving in receiving late filings where the claimant failed to exercise due

 diligence in preserving his legal rights.” Id.

       The Sixth Circuit considers five factors when determining whether equitable

 tolling is warranted. Seay v. Tenn. Valley Auth., 339 F.3d 454, 469 (6th Cir. 2003).

 These factors are: “(1) lack of notice of the filing requirement; (2) lack of

 constructive knowledge of the filing requirement; (3) diligence in pursuing one’s

 rights; (4) absence of prejudice to the defendant; and (5) the plaintiff’s

 reasonableness [in] remaining ignorant of the particular legal requirement.” Id. A

 plaintiff seeking equitable tolling must, “demonstrate facts showing his or her

 diligence in pursuing the claim.” Id. Further, these factors are not exclusive, and a

 court is allowed to determine whether equitable tolling applies on a case-by-case

 basis. Id. Nevertheless, “the doctrine of equitable tolling is restricted and to be

 carefully applied. Id. (citing Andrews v. Orr, 851 F.2d 145, 151 (6th Cir. 1988)).




                                           11
Case 2:19-cv-13367-LVP-DRG ECF No. 19 filed 07/22/20          PageID.118    Page 12 of 13




       Plaintiff fails to demonstrate that he is entitled to equitable tolling. He has

 not stated any reason or explanation for his untimely appeal. The EEOC’s decision

 dismissing Plaintiff’s appeal reflects that Plaintiff previously blamed his

 untimeliness on attorney malpractice stating that, “his attorney did not inform him

 that he could appeal the Agency’s order.” (Def.’s Mot. Ex. 4 at 2, ECF No. 7-5 at

 Pg ID 60.) However, this is not an adequate excuse as, “the complainant … retains

 ultimate responsibility for the processing of his complaint.” See 29 C.F.R.

 § 1614.605(e). Further, the administrative record reflects that Plaintiff was

 personally sent copies of the notices outlining his right to appeal and the time

 requirements for doing so—the first received on March 27, 2017, and the second

 on August 11, 2017. (Def.’s Mot. Ex. 2 at 3, ECF No. 7-3 at Pg ID 54; see also id.

 Ex. 3 at 4, ECF No. 7-4 at Pg ID 58; id. Ex. 4 at 3, ECF No. 7-5 at Pg ID 61.)

       Applying the factors set forth by the Sixth Circuit also leads to the

 conclusion that equitable tolling is inappropriate to excuse Plaintiff’s untimeliness.

 First, as stated previously, Plaintiff had adequate notice of the filing deadline.

 Further, Plaintiff’s filings in federal court reflect that he could read and understand

 the documents he received from the EEOC. It would be unreasonable to assume

 that Plaintiff was ignorant of what the legal requirements were as the documents

 sent by the EEOC and the agency clearly stated the time requirements Plaintiff had

 to take any subsequent actions.

                                            12
Case 2:19-cv-13367-LVP-DRG ECF No. 19 filed 07/22/20         PageID.119     Page 13 of 13




        While the Sixth Circuit’s factors are not exclusive, the record reflects that

 Plaintiff did not exercise due diligence in the administrative proceedings. As a

 result, the Court declines to apply equitable tolling to excuse the untimeliness of

 his filing.

        For these reasons, Plaintiff failed to properly exhaust his administrative

 remedies and that failure cannot be excused by equitable tolling.

        Accordingly,

        IT IS ORDERED that Defendant’s Motion to Dismiss (ECF No. 7) is

 GRANTED.

        IT IS FURTHER ORDERED that Plaintiff’s “motion” (ECF No. 18) is

 DENIED.

                                                 s/ Linda V. Parker
                                                 LINDA V. PARKER
                                                 U.S. DISTRICT JUDGE

  Dated: July 22, 2020

  I hereby certify that a copy of the foregoing document was mailed to counsel of
  record and/or pro se parties on this date, July 22, 2020, by electronic and/or U.S.
  First Class mail.

                                                 s/ R. Loury
                                                 Case Manager




                                           13
